Citation Nr: 1021067	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-22 181 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for elevated prostate 
specific antigen (PSA) levels, to include on the basis of 
exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include on the basis of exposure to herbicides and to include 
on a secondary basis.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

During the course of his appeal, the Veteran was granted 
service connection for posttraumatic stress disorder (PTSD).  
That is a complete grant of the benefits sought as to that 
issue, so that issue is no longer before the Board.

The issues of entitlement to service connection for 
hypertension and hearing loss are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Elevated prostate specific antigen level was not present in 
service and is not etiologically related to service.  It is a 
laboratory finding, not a disability, is not shown to be 
related to herbicide exposure, and prostate cancer has not 
been clinically established.


CONCLUSION OF LAW

Elevated prostate specific antigen level is not a disability 
or disorder that was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, including notice with respect to the disability-
rating and effective date elements of his claim, by letter 
mailed in October 2003 and in the May 2006 Statement of the 
Case.  Although the May 2006 Statement of the Case was mailed 
after the initial adjudication of the claim, the Board has 
determined that the Veteran has not been prejudiced by the 
timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that service connection for elevated prostate 
specific antigen levels is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The Board also acknowledges that the Veteran was not afforded 
a VA examination and that no VA medical opinion was obtained 
in response to his claim, but has determined that no such 
examination or opinion is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to 
substantiate the claim.  In this regard, the Board notes that 
service medical records are negative for evidence of the 
claimed disability and post-service medical records do not 
suggest that the Veteran's elevated prostate specific antigen 
levels is related to service or to in-service exposure to 
Agent Orange.  Moreover, the Veteran has not alleged that the 
claim disability began in service and has continued ever 
since.

The Board also notes that the Veteran's service treatment 
records and pertinent VA and private medical records  have 
been obtained.  The Veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.






Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases, 
including prostate cancer, manifested to a degree of 10 
percent within a specified period in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides 
presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for elevated prostate specific antigen levels, as 
he believes that this condition arose as a result of his 
active duty service.  In particular, he believes that 
exposure to herbicides, specifically Agent Orange, during his 
service in Vietnam led to his current condition.

The Veteran's service records indicate that he served in 
Vietnam in 1970 and 1971, and is in receipt of the Vietnam 
Service and Campaign medals.  Thus, the Veteran is presumed 
to have been exposed to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the record does not establish 
that the Veteran has been diagnosed with any disorder, such 
as prostate cancer, that is subject to presumptive service 
connection on the basis of herbicide exposure.  Furthermore, 
elevated PSA levels is a laboratory finding which may 
indicate the presence of a disorder, but is not a disability 
or disease in and of itself.  As such, it is not subject to 
service connection.

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude the 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  Accordingly, the Board will proceed to evaluate the 
Veteran's claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R.  § 3.303.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Board notes that the 
Veteran's service treatment records reveal that the Veteran 
never complained of nor was treated for a prostate disability 
during service, to include any disorder manifested by 
elevated prostate specific antigen levels.  Following 
service, VA outpatient treatment records discuss findings of 
elevated prostate specific antigen levels.  VA outpatient 
treatment records contain a January 2003 consultation, where 
it was noted that the Veteran had an elevated prostate 
specific antigen level in December 2002.  It was indicated 
that these levels had to be checked on a yearly basis.  There 
were no symptoms attributable to prostatitis or urinary tract 
infection at that time.  The Veteran reported a mild decrease 
in stream and some hesitancy, and moderate lower urinary 
tract symptoms.  It was also noted that the Veteran underwent 
a left orchiectomy in 1995.  A strong family history of 
prostate cancer and a related diagnosis of benign prostatic 
hyperplasia was noted.  The Veteran then underwent a 
transrectal ultrasound and biopsy in January 2003, and it was 
noted that the Veteran would report back if the biopsy were 
positive for prostate cancer.  There is no indication from 
the record that the Veteran has been diagnosed with prostate 
cancer.

The Board acknowledges that elevated prostate specific 
antigen levels have been noted in VA outpatient treatment 
records, as well as a related diagnosis of benign prostatic 
hyperplasia.   However, the objective medical evidence of 
record, while demonstrating the Veteran's diagnosis and 
monitoring of elevated prostate specific antigen levels and 
benign prostatic hyperplasia, fails to link these conditions 
to the Veteran's service or to potential herbicide exposure 
while in service.  There was no evidence of prostate problems 
during service.

The Board has also considered the Veteran's statements to the 
effect that he has to frequently be monitored for his 
elevated prostate specific antigen levels, which he believes 
it related to his in-service Agent Orange exposure.  However, 
as a lay person without medical training, the Veteran is not 
competent render a medical diagnosis or provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As discussed above, the service 
treatment records do not document the presence of any 
prostate condition during service, and there is no post-
service objective medical evidence that links the Veteran's 
elevated prostate specific antigen to service or to Agent 
Orange exposure. 

Accordingly, the Board must conclude that service connection 
is not warranted for elevated prostate specific antigen 
levels.  It is noted that this is a diagnostic tool, not a 
disease or injury, and there is nothing showing a disorder, 
manifested by elevated PSA levels during or related to 
service.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.


ORDER

Service connection for elevated prostate specific antigen 
levels, to include on the basis of exposure to herbicides, is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the service connection claims remaining on 
appeal is warranted.

With respect to the Veteran's claim for service connection 
for hypertension, the Board notes that post-service medical 
records, including VA and private medical records, confirm 
that the Veteran has been diagnosed with and treated for 
hypertension.  The Veteran's representative has alleged that 
the Veteran's hypertension is secondary to having to cope for 
many years with symptoms of posttraumatic stress disorder 
(PTSD).  In the alternative, the Veteran's representative 
argued that his hypertension is secondary to Agent Orange 
exposure during service.

Thus, the record establishes that the Veteran has been 
treated for hypertension following service.  Moreover, the 
Veteran's has asserted his belief that his hypertension has 
been aggravated or caused by his service-connected PTSD, or 
to his exposure to Agent Orange.  The Board notes that the 
Veteran has never been afforded a VA examination to determine 
the etiology of his current hypertension.  Under these 
circumstances, the Board finds that a medical opinion-based 
on full consideration of the Veteran's documented medical 
history and assertions and a fully stated rationale-is 
needed to resolve the question of whether the Veteran's 
hypertension is related to his service-connected PTSD or 
Agent Orange exposure, or is otherwise related to service.  
Accordingly, the VA should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.

With respect to the Veteran's hearing loss claim, in various 
statements the Veteran has alleged that he underwent a VA 
audiology examination in June 2004 at the Salisbury, North 
Carolina VA Medical Center (VAMC).  He indicated that he was 
diagnosed with mild to moderately severe sensorineural 
bilateral hearing loss.  He also noted that his audiologist 
was Dr. Jay.  The Board has reviewed the Veteran's claims 
file, and it does not appear that these records have been 
obtained.  These records are clearly pertinent to the claim; 
and, if they exist, the VA records are deemed to be in the 
constructive possession of VA adjudicators.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Thus, medical records from the 
VAMC in Salisbury, and in particular audiology records from 
2004, should be obtained.  On remand, the Veteran should also 
be afforded the opportunity to submit additional evidence in 
support of his claim

Additionally, appellant should be notified that any treatment 
records since service are important to the claim and should 
be obtained if any such treatment was rendered.

Accordigly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  The RO/AMC 
should specifically seek records 
pertaining to the Veteran's treatment for 
hearing loss at the VAMC in Salisbury in 
2004.  The Veteran should also indicate 
whether there was any post-service 
treatment by any private or other 
providers, records of which have not been 
obtained.  He should identify any 
treatment and the location and provide 
releases of information as needed.  If 
the RO/AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.
		
2.  After all available records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA examination, at an appropriate VA 
medical facility, to determine the 
etiology pertaining to hypertension.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include a discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should specifically express 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder (1) was 
first manifest or had its onset during 
active duty from September 1969 to April 
1971; (2) is etiologically related  to 
the Veteran's exposure to Agent Orange in 
service; or (3) is due to, or is 
aggravated by, the Veteran's service-
connected PTSD. 

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The report of the examination 
should be associated with the claims 
file.

3.  Then, the RO/AMC should adjudicate 
the Veteran's claims on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


